[ DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                      ________________________              SEPT 18, 2006
                                                         THOMAS K. KAHN
                            No. 06-10078                      CLERK
                        Non-Argument Calendar
                      ________________________

                 D. C. Docket No. 00-01350-CV-J-20TJC

STANLEY STIRZAKER ,
NORMA STIRZAKER,

                                                        Plaintiffs-Appellants,

                                 versus

TIMOTHY P. HOWARD,
HOWARD & ASSOCIATES,
Attorneys at Law, P.A.,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (September 18, 2006)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.
PER CURIAM:

       Stanley and Norma Stirzaker appeal the district court’s grant of summary

judgment to defendants in the Stirzaker’s suit for malpractice, breach of fiduciary

duty, and breach of contract against Timothy P. Howard and Howard and Associates,

P.A. We review the grant of summary judgment de novo.

       After careful consideration of the record and the parties’ briefs, we affirm the

grant of summary judgment for the reasons set forth in the district court’s order. The

judgment of the district court is

       AFFIRMED.1




       1
                The motion to withdraw as counsel for Appellees, filed by Attorney Tod B.
Eikner, is GRANTED. Pursuant to Palazzo v. Gulf Oil Corporation, 764 F.2d 1381, 1385 (11th
Cir. 1985), cert. denied, 474 U.S. 1058, 106 S.Ct. 799 (1986), a corporate entity must be
represented by counsel on appeal. Therefore, to the extent that Appellee Howard & Associates,
P.A., intends to pursue any further actions in this appeal, Appellee must obtain new counsel and
counsel must enter an appearance.

                                                2